GANTT, J.
This is an action by the city of St. Louis to recover a fine of five hundred dollars for a violation of section 5 of an ordinance of said city, No. 18407, providing that no person within the limits of said city shall thereafter erect, build or maintain a dairy or cow stable, without having first received permission so to do by proper ordinance. The cause was tried on an agreed statement of facts and defendant was fined $100 by the court of criminal correction. As he challenged the constitutionality of the ordinance, the appeal was sent to this court.
All 'the questions raised in argument and brief have been passed on in the case of the City of St. Louis v. Fischer, 167 Mo. 654, which was heard at the same time. For the reasons assigned in the opinion this day rendered in that case, the judgment of the court of criminal correction is affirmed.
All concur, except Sherwood, J., who dissents.